Civil action to recover penalty for usury, tried in the Forsyth County Court on the following issues:
"1. Did the defendant knowingly take, charge and receive from the plaintiffs a greater rate of interest than six per cent per annum, on a loan or forbearance of money, as alleged in the complaint? Answer: Yes.
"2. Is the plaintiffs' cause of action barred by the statute of limitations? Answer: No.
"3. In what amount, if any, are the plaintiffs entitled to recover of the defendant, as penalty for usury? Answer: $4,362.92, with interest from 4 June, 1925."
On appeal to the Superior Court the judgment of the county court was upheld, and from this ruling the defendant appeals, assigning errors.
The controversy on trial narrowed itself to issues of fact, determinable alone by a jury. A careful perusal of the record leaves us with the impression that the case has been heard and determined substantially in accord with the principles of law applicable, and that the validity of the trial should be sustained. All matters in dispute have been settled by the verdict, and no action or ruling on the part of the trial court has been discovered by us which we apprehend should be held for reversible error.
There is a sharp conflict in the evidence on the issue of liability, but this was purely a question of fact; the jury has determined the matter against the defendant; there is no reversible error appearing on the record; the exceptions relating to the admission and exclusion of evidence, and those to the charge, must all be resolved in favor of the validity of the trial; the case presents no new questions of law, or one not heretofore settled by our decisions; it only calls for the application of old principles to new facts. The verdict and judgment must be upheld.
Affirmed. *Page 807